Case 2:19-cr-00057-HCN-CMR Document 172 Filed 02/27/20 Page1of1

UNITED STATES OF AMERICA,

Plaintiff,

V.
ALAN DALE COVINGTON,

Defendant.

 

VERDICT FORM

 

1.a We, the Jury, unanimously find the Defendant, Alan Dale Covington,
NOT GUILTY X GUILTY

of Count 1.

[If your answer to 1.a is NOT GUILTY, please proceed to question 2; if your answer to
1.a is GUILTY, please proceed to question 1.b]

1.b We, the Jury, unanimously find that the Defendant, Alan Dale Covington, did,
in committing the crime charged in Count 1, attempt to kill Luis Lopez.

No.
_X_ Yes.
2. We, the jury, unanimously find the Defendant, Alan Dale Covington,
NOT GUILTY x GUILTY
of Count 2.

3. We, the jury, unanimously find the Defendant, Alan Dale Covington,
NOT GUILTY X_ GUILTY

of Count 3.
